USCA11 Case: 22-10244      Date Filed: 07/06/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10244
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANJA KARIN KANNELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:11-cr-20701-JLK-2
                   ____________________
USCA11 Case: 22-10244          Date Filed: 07/06/2022      Page: 2 of 4




2                       Opinion of the Court                   22-10244


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
       Anja Karin Kannell, a federal prisoner, appeals pro se the de-
nial of her successive motion for compassionate release. See 18
U.S.C. § 3582(c)(1)(A). The district court ruled that Kannell failed
to identify an extraordinary and compelling reason for early re-
lease, U.S.S.G. § 1B1.13, and, in the alternative, that the statutory
sentencing factors weighed against granting her motion, 18 U.S.C.
§ 3553(a). The United States moves for a summary affirmance and
to stay the briefing schedule. Because “the position of [the United
States] . . . is clearly right as a matter of law so that there can be no
substantial question as to the outcome of the case,” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), we grant
the motion for summary affirmance and dismiss as moot the mo-
tion to stay the briefing schedule.
       The First Step Act provides that a district court may modify
a sentence “if it finds that . . . extraordinary and compelling reasons
warrant such a reduction” and if “such reduction is consistent with
applicable policy statements issued by the Sentencing Commis-
sion[.]” 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L.
115-391, § 603(b), 132 Stat. 5194, 5239. Kannel moved for a sentence
reduction to care for her teenage daughter due to the death of her
husband. The Sentencing Guidelines provide that family
USCA11 Case: 22-10244         Date Filed: 07/06/2022    Page: 3 of 4




22-10244               Opinion of the Court                         3

circumstances are an extraordinary and compelling reason to re-
duce a sentence in two situations:
      (1) The death or incapacitation of the caregiver of the de-
fendant’s minor child or minor children.
       (ii) The incapacitation of the defendant’s spouse or regis-
tered partner when the defendant would be the only available care-
giver for the spouse or registered partner.
U.S.S.G. § 1B1.13 cmt. n.1(C).
       Summary affirmance is appropriate because there is no sub-
stantial question that Kannell is not entitled to compassionate re-
lease. See Groendyke, 406 F.2d at 1162. In 2012, Kannell and her
husband were incarcerated after being convicted of multiple counts
of mail fraud, 18 U.S.C. § 1341, wire fraud, id. § 1343, and aggra-
vated identity theft, id. § 1029. From the time of their imprison-
ment until Kannell’s husband was released in 2020 for a serious
medical condition, the Kannells’ daughter had another caregiver.
After Kannell’s husband passed away in 2021, Kannell’s stepson as-
sumed responsibility for his stepsister. Kannell argues that her step-
son is “unable (although willing)” to continue as her daughter’s
caregiver. But as the district court stated, Kannell provides no ex-
planation “if or how her stepson is not providing adequate care,
and any argument that her stepson is not providing good care is
undermined by [her] proposal to live with her daughter and step-
son” after her release. We decline to consider the unsworn allega-
tions in Kannell’s reply to the government motion that her
USCA11 Case: 22-10244        Date Filed: 07/06/2022     Page: 4 of 4




4                      Opinion of the Court                22-10244

daughter’s situation has changed. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008). Furthermore, as the district court high-
lighted, were Kannell to receive a sentence reduction, she could
not care for her daughter because she “will likely be deported from
th[is] country.” Kannell, a German national, is required as a special
condition of her supervised release to surrender to Immigration
and Customs Enforcement for removal to her homeland.
      We GRANT the motion for summary affirmance, AFFIRM
the denial of Kannell’s motion for compassionate release, and
DISMISS AS MOOT the motion to stay the briefing schedule.